Citation Nr: 9911912	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left hip 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
November 1958.  He also served in the U.S. Army Reserve 
during a period from September 1961 to November 1964.  

As a preliminary matter, the Board of Veterans' Appeals 
(Board) observes that the veteran filed a service connection 
claim for a left hip injury in November 1989.  On receipt of 
the veteran's claim, the RO requested additional evidence to 
complete processing his claim.  By a February 1990 letter, 
the RO informed the veteran that more than 60 days had passed 
since their request for additional evidence to support his 
claim and that his disability claim for a left hip injury had 
been administratively disallowed.  If a claimant's 
application is incomplete, the claimant will be notified of 
the evidence necessary to complete the application.  If the 
evidence is not received within 1 year from the date of such 
notification, no benefits may be paid or furnished by reason 
of such application.  38 U.S.C.A. § 5103(a) (West 1991); 38 
C.F.R. §§ 3.103, 3.109 (1998).  This case is unlike Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), in that the RO had 
no evidence to review in adjudicating the veteran's claim, 
save the VA Form 21-526.  In December 1994, the veteran 
submitted evidence to re-open his claim of entitlement to 
service connection for a left hip injury; this evidence was 
considered by the RO to be new and material, and the claim 
was reopened.  The Board concurs.  

This matter comes before the Board on appeal from an April 
10, 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, denying the 
benefit sought.

The Board observes that the veteran's notice of disagreement 
was dated April 7, 1996.  The RO issued a statement of the 
case on April 26, 1996.  The attached letter informed the 
veteran that he had 60 days from the date of the letter or 
within the remainder, if any, of the one-year period from the 
date of the letter notifying him of the appealed action on 
April 12, 1995.  

The RO received a statement from the veteran on June 10, 1996 
in which the veteran requested a copy of his service medical 
records and a 30 day extension of time to file his appeal 
beyond the receipt of the records.  The Board notes that the 
RO acknowledged the record request but did not respond to the 
veteran's request for an extension of time to file.  
Thereafter, the veteran submitted evidence in August 1996, 
more than 60 days after the issuance of the statement of the 
case.  In an August 1996 letter, the RO informed the veteran 
that his case was closed because he failed to file a 
substantive appeal within the allotted time.  The veteran 
filed a VA Form 9 with attachments on August 26, 1996.  On 
review of these records in September 1996, the RO considered 
the VA Form 9 as timely filed, as the VA failed to respond to 
the veteran's request for an extension of time received on 
June 10, 1996.  Based on the foregoing, the issue of service 
connection for residuals of a left hip injury is properly 
before the Board.


FINDINGS OF FACT

1.  Osteoarthritis of the left hip was first shown present 
many years following service discharge.  

2.  Competent evidence of record fails to establish that the 
veteran's current left hip disability, diagnosed as 
osteoarthritis, is causally related to a reported left hip 
injury during service.  


CONCLUSION OF LAW

The veteran's current left hip disability, diagnosed as 
osteoarthritis, was neither incurred in nor aggravated by 
military service, and arthritis of the left hip may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO in a 
July 1998 VA Form 21-3101 to the National Personnel Records 
Center (NPRC) referred to "fire related case."  On review 
of the case file, it is not clear as to whether this actually 
is a "fire related case."  The Board observes that prior to 
the July 1998 request, the service medical records for the 
veteran's active duty period and the reserve period were 
associated with the case file with the notation - received 
with VA Form 21-3101 March 13, 1995.  The NPRC responded in 
November 1998 with the veteran's 201 file for his reserve 
period and an immunization record reflecting service from 
1957 to 1963.  In determining whether the VA has met its duty 
to assist, the Board notes that not only did the veteran not 
report that he received medical treatment for a left hip 
injury after the alleged March 1962 active duty for training 
incident while in service, he testified that he did not seek 
treatment for any left hip complaints until 1978.  Based on 
the foregoing, the Board finds that the case file is presumed 
complete and adequate for adjudication.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992) (The VA has an obligation to 
search for alternative medical records when service medical 
records are presumed destroyed); Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) ("'duty to assist' is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim"). 

At the outset, the Board finds that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim that is not inherently implausible.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1998) is applicable where 
evidence regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  In Savage v. Gober, 10 Vet. App. 489 (1997), 
Court observed that a claimant may obtain the benefit of 38 
C.F.R. § 3.303 (b) by showing a continuity of symptomatology.  
The Court noted that an appellant's assertion of continuity 
of symptomatology, in and of itself, may be sufficient to 
well ground a claim.  Accordingly, in light of the service 
medical records documenting a left leg injury in 1957, an 
abdominal injury in 1962, the current clinical findings of 
severe osteoarthritis of the left hip, and the veteran's 
testimony regarding a left hip injury, and given that the 
veteran has, in essence, asserted continuity of left hip 
symptomatology in this case, the Board has determined that 
the claim is well grounded.  Once it has been determined that 
a claim is well grounded, VA has a statutory duty to assist 
the veteran in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  A chronic disease, such as arthritis, 
becoming manifest to a degree of 10 percent or more within 
one year from the date of separation from service, is 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.6(a) (1998).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(1998). 

The Court has held that in order to establish service 
connection, there must be evidence of either a service-
connected disease or injury and a present disability that is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Briefly, the service medical records dated for the period of 
February 1957 to November 1958 reflect that on enlistment the 
veteran's musculoskeletal system and lower extremities were 
evaluated as normal.  In November 1957, the veteran struck a 
tree stump, resulting in left leg pain and swelling.  The 
examiner noted a hematoma of the left leg - below the knee.  
Service medical records for the reserve period September 1961 
to November 1964 reflect that the veteran's abdomen, viscera, 
musculoskeletal, and lower extremities were evaluated as 
normal in November 1958, March 1961, and April 1963.  The 
administrative 201 file for the reserve period reflects that 
the veteran was on active duty for training in February 1962 
attending a basic airborne and jump master course at Fort 
Benning.  Thereafter, he was on temporary duty (TDY) at Fort 
De Russy, Hawaii, in February 1962.  The veteran's duty 
status was "stu o"on February 26, 1962 and March 14, 1962.  
Thereafter, on March 23, 1962, the veteran was in casual 
status.  The service medical records are silent thereafter 
for any injuries to the left hip or left leg.  The 201 file 
also reflects that the veteran was on active duty for 
training-basic airborne in July 1962.  A March 8, 1962 
medical record entry reflects that the veteran sustained 
blunt trauma to the anterior abdominal wall two days earlier; 
there was a contusion to the abdominal muscles.  The veteran 
was unable to do all PT required in airborne training.  The 
note reflects that the veteran desperately wanted to complete 
the course.  On examination, there was only slight tenderness 
in the mid-third of the abdomino-rectus muscles.  The 
disposition was to duty.  A subsequent entry in March 1962 
reflects: "again approved for jumping."  

A February 1989 letter from Dr. Henry, prepared for 
litigation stemming from an automobile accident, reflects 
that an October 1979 x-ray of the pelvis reveals apparent 
spurs and early ligamentous calcifications, a degenerative 
osteoarthritic phenomenon of the left femoral head.  A 
discussion of a July 1983 x-ray of the pelvis and the left 
hip reflects that the degenerative changes in the left hip 
are now far more apparent.  An analysis of the June 1987 x-
ray of the pelvis and the left hip reflects that the findings 
establish the presence of pre-existing degenerative 
osteoarthritis of the left hip and no demonstrable underlying 
congenital or developmental etiology.  It was determined that 
the osteoarthritis pre-existed the earliest examination in 
1979 with gradual progression and was clearly apparent in 
1981 and more extensive as seen between 1981 and 1983.  The 
extent of the underlying disease would not be expected to 
have been contributed to by trauma from the automobile 
accident, four months before.  The examiner offered that 
since the basic etiology is wear and tear phenomenon plus or 
minus variable degrees of continued trauma, the automobile 
injury could have contributed to this progression.  The 
diagnostic impression was degenerative arthritis pre-existing 
the first examination in 1979 and showing progression on the 
1981 examination that pre-existed the 1983 automobile 
accident.  "These as well as the changes illustrated in 1987 
are all adequately explained on the basis of expected 
progression of the osteoarthritis with or without any 
specific trauma, and in particular in an individual of this 
sizable stature."  The examiner further reports that 
although the automobile accident undoubtedly contributed to a 
very small increment of the progression it must be 
sufficiently small to be all but unmeasurable.  

Letters written by Dr. Maruyama of the Hawaii Orthopaedic 
Clinic dated in March 1988 and November 1988 reflect that the 
veteran could not remember any specific injuries or problems 
to his musculoskeletal system as a child; that in the late 
1960's he injured himself during training at Fort Benning 
when his buttock ran into a large pile of dirt.  The examiner 
notes that apparently this was not a significantly disabling 
injury in that he had not had any difficulty from the 
particular fall.  The veteran reported that his hips were 
always stiff but he did not have any pains or complaints 
referable to his hips.  The veteran has had a gradual 
worsening of his left hip problem since he bruised his left 
hip in a 1983 automobile accident.  The veteran did not 
consult with anyone about the left hip problem between 1985-
1987.  According to Dr. Maruyama, Dr. Lichter, an orthopaedic 
surgeon, felt that the degenerative arthritis of the left hip 
was traumatic arthritis, secondary to the automobile accident 
in March 1983.  The letters contained a review of Dr. Hagen's 
medical records and reflect that the veteran was evaluated on 
multiple occasions for left hip and/ or left-sided sacroiliac 
pain between April 1978 to April 1980.  An entry around the 
time of the 1983 automobile accident reflects complaints of 
left hip pain and that the back was manipulated.  On review 
of all the records, Dr. Maruyama's diagnostic impression was 
degenerative arthritis, both hips - worse on the left side.  
The doctor did offer that it was unknown whether the non-
spherical shape of the left femoral head was developmental or 
possibly some type of injury to the left hip with multiple 
parachute jumps.  He opined (1) that the many incidents of 
left hip pain and left sacroiliac pain between 1978 and 1980 
probably represented the early complaints from his 
degenerative arthritis, especially of the left hip, (2) that 
the left hip osteoarthritis was not causally related to the 
March 1983 accident, and (3) that if the veteran lost a 
significant amount of weight, the trauma to both hips would 
be much less.  

A May 1997 letter from Dr. Hagen reflects that he provided 
musculoskeletal health services to the veteran from April 
1978 to December 1991 and that a great portion of the care 
was directed to the lumbar, lumbosacral, and sacroiliac 
areas.  Dr. Hagen opined that the main cause of the 
persistent and worsening condition was an injury sustained 
during paratrooper training while in service that was 
documented in his progress notes dated April 5, 1978.  The 
entry reflects that the veteran denied receiving an upper 
back injury and that he injured his lower back during 
paratrooper training.  The veteran hit his low back quite 
hard and was boot kicked in the stomach.  In a separate 
entry, the veteran reported that the left hip felt like it 
was going to pop.  The Board notes that there are multiple 
entries for manipulations of the spine for back strain.  

The June 1997 VA examination for the joints reflects that the 
veteran was moderately obese, that he used a cane, that he 
favored his left hip, and that his gait was abnormal.  The 
veteran reported that because of an abdominal injury 
sustained in paratrooper training he was unable to lift his 
legs to clear an embankment.  The veteran reported that he 
received conservative treatment at the time and from that day 
until the early 1970's, he experienced only minimal pain and 
stiffness until the early 1990's when the pain and stiffness 
began to increase.  On visual inspection, there were no scars 
indicative of a previous surgery or trauma in the region of 
the hip.  The veteran weighed 342 pounds.  The diagnosis was 
severe osteoarthritis of the left hip.  The June 1997 x-rays 
of the hip reflect marked degenerative change involving the 
left hip.  

An April 1998 statement from the veteran's representative 
reflects that the veteran was on active duty attending jump 
school as an army reservist when he was injured.  The duty 
period was approximately 5 weeks and the veteran has no 
orders to confirm that period of active duty.  After the 
injury, he was seen by a physician on two occasions and that 
he would not go to the dispensary because he was afraid of 
being "washed out."  Otherwise, the veteran was not treated 
until 1978 by Dr. Hagen.  

Testimony from the February 1999 travel Board hearing 
reflects that the veteran did not have a left hip injury or 
problem with his left hip prior to March 1962.  Transcript, 
T. at 2.  He was on active duty for training while in the 
regular airborne training class and that he was placed on TDY 
after the injury.  T. at 10.  He was injured doing simulated 
parachute landing falls when a fellow soldier's boots hit him 
in the abdomen, which caused a contusion.  T. at 3.  He was 
taped up with Ace bandages and participated in the next 
airborne class.  T. at 3.  The first training in the next 
airborne class was on a 34-foot tower.  T. at 3.  He felt a 
tearing sensation on his way down; his hip hit the earthen 
embankment "very, very hard."  T. at 3.  The pain in his 
stomach superseded the pain in his left hip.  T. at 5.  He 
stayed in the barracks for a day or two, and he did not 
recall the airplane ride back.  T. at 3-4.  It took about six 
or eight weeks for the injury to heal.  T. at 4.  He 
completed jump school the next year without injury and 
completed a total of 15 parachute jumps thereafter.  T. at 
11.  He denied having any injuries or problems during any of 
those jumps.  T. at 12.  Between 1964 and 1970, he had 
problems with his hip but it was bearable; the right leg was 
little more tired than the left leg.  T. at 13.  Immediately 
following service, he was employed as a sales manager and 
attended school until 1967, 1969.  T. at 15.  His employment 
is not of a physical nature.  T. at 15.  It was not until the 
early seventies or so that he realized something was wrong 
with his hip; he had let it "fester".  T. at 5.  He has not 
seen a doctor in the last five years for a physical or 
anything.  T. at 5.  He first saw a chiropractor, then Dr. 
Hagen, an osteopath.  T. at 6.  He first saw Dr. Hagen for 
upper back complaints and reported the in-service injury.  T. 
at 6-7, 14, 16.  He recalls that osteoarthritis of the left 
hip was first diagnosed in 1979 and that he bruised his hip 
in an automobile accident in 1983.  T. at 8.  He recalled 
that the insurance companies argued that the hip had 
sustained prior injury.  T. at 8.  He has not seen Dr. Hagen 
in 10 years.  T. at 17.

On review of all the procurable and available evidence 
related to the history of the residuals of the left hip 
injury, the Board acknowledges that the June 1997 VA 
examination combined with the private medical records reflect 
that the veteran has osteoarthritis of the left hip.  
Briefly, the records reflect that on enlistment in 1957, his 
musculoskeletal and lower extremities were evaluated as 
normal and that his left leg hit a tree stump in 1957.  
Examination on serparation from active duty in November 1958 
revealed normal spine and other musculoskeletal system and 
normal lower extremities.  His reserve service period is 
remarkable for a March 1962 contusion to the abdomen.  A 
reserve physical examination dated in April 1963 reflects 
that the abdomen, viscera, musculoskeletal system, and lower 
extremities were evaluated as normal.  In a report of medical 
history completed by him at that time, the veteran reported 
no problems involving the left hip or left lower extremity.  
Accordingly, the Board finds that the above injuries were 
acute and transitory which is consistent with Dr. Maruyama's 
March 1988 statement that the injury in service was not 
significantly disabling since the veteran had not had any 
difficulty from the fall.  

The Board has given the veteran's contentions as regards the 
incurrence of the left hip injury and the continuity of 
symptomatology due consideration.  More specifically, the 
veteran essentially asserts that a left hip injury sustained 
in service during paratroop jump school in 1962 which has 
resulted in his left hip osteoarthritis and that the pain and 
stiffness affect his daily activities.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (lay statements as to medical diagnosis or 
causation are not competent).  The evidence does not show 
that the veteran possesses medical expertise, nor is it 
contended otherwise.  Therefore, his opinion that his left 
hip osteoarthritis is related to service is not competent 
evidence.  However, lay witnesses can relate observations and 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As previously 
noted, the service medical records for both the active duty 
and reserve periods, including the active duty for training 
period, reflect a left lower leg injury in 1957 and an 
abdominal injury in 1962.  The service medical records do not 
show any symptoms pertaining to the left hip.  As a matter of 
fact, several subsequent physical examinations reflect normal 
musculoskeletal system and lower extremities.  In July 1998, 
the RO provided the veteran an opportunity to submit comrade 
statements to support his contention that the injury was 
incurred in service; the claims file is silent as to a 
response.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  In such instances, however, a grant of 
service connection is warranted only when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
The only evidence other than the veteran's testimony that 
attributes his current left hip disability to his military 
service are private medical records dated in April 1978 and 
May 1997 written by Dr. Hagen.  While these statements place 
the onset in service (active duty for training), the 
physician did not have an opportunity to examine the veteran 
at the time of the injury, immediately thereafter, or within 
any presumptive period following service.  The Board observes 
that this medical evidence of left hip pain occurs more than 
13 years post service.  As a matter of fact, the physician's 
details regarding the onset of such injury were derived from 
the veteran.  Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  A bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(citing Black v. Brown, 5 Vet. App. 177 (1993) (medical 
evidence was inadequate where medical opinions were general 
conclusions based on history furnished by the veteran and on 
unsupported clinical evidence)).  Thus, given the 
considerable length of time between the veteran's separation 
from service and his initial treatment and diagnosis for left 
hip complaints, as well as the fact that the physician's 
opinion was not based on a fully complete factual foundation 
(a review of the service medical records noting the injury), 
the Board finds that such an opinion lacks credibility, and 
is therefore of little probative value as to the issue of 
service connection.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence).  

It is also noted that the veteran sustained an intercurrent 
injury to the left hip in an automobile accident in 1983.  
The veteran reported that the pain in his left hip was 
bearable until the 1983 automobile accident and that he has 
had gradual worsening since.  While medical records developed 
after the automobile accident reflect that the veteran 
sustained a bruise, the records also reflect that the 
veteran's osteoarthritis of the left hip pre-existed the 1983 
automobile accident.  The records are in conflict as to the 
onset and causation of the veteran's left hip osteoarthritis.  
Dr. Lichter, an orthopaedic surgeon, offered that the 
degenerative arthritis of the left hip was traumatic 
arthritis, secondary to the automobile accident in March 
1983.  In the alternative, Dr. Maruyama opined that it was 
unknown whether the non-spherical shape of the left femoral 
head was developmental or possibly some type of injury to the 
left hip with multiple parachute jumps, but that the left hip 
osteoarthritis was not causally related to the 1983 
automobile accident.  The Board observes that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence."  Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Bostain v. West, 11 Vet. App. 124 
(1998) (citing Obert v. Brown, 5 Vet. App. 30 (1993)).  
Moreover, Dr. Maruyama also offered his opinion that the 
veteran's fall during service apparently was not a 
significant injury.  

The private medical records of Dr. Henry and Dr. Maruyama 
reflect that the trauma from the accident may have aggravated 
the pre-existing osteoarthritis, but it did not cause it.  
Moreover, the physicians offer that the veteran's body weight 
automatically results in continued daily bouts of increased 
stress and "micro-trauma,"  the basic etiology being "wear 
and tear phenomenon" due to force on the femoral head.  The 
Board notes that the veteran has weighed between 210 and 350 
pounds over the years.  The veteran weighed 342 pounds in 
June 1997 on VA examination.  Clearly, neither physician has 
related the left hip osteoarthritis to the reported left hip 
injury in service.  Indeed, it is well observed that the 
physicians report that the osteoarthritis pre-existed the 
automobile accident, that it was present on x-rays taken in 
1979, and that the left femur is subjected to daily bouts of 
increased stress, without ever establishing a nexus between 
the veteran's current left hip osteoarthritis and his 
military service.  

On review of the record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a left hip injury, 
characterized as osteoarthritis.  By his own admission, the 
veteran did not realize there was a problem with his left hip 
until the 1970's and his first documented medical attention 
was not until 1978.  The absence of any medical evidence of 
left hip complaints for years after service is probative of 
evidence against the claim, as it tends to show no continuity 
of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).  As arthritis of the left hip was first 
demonstrated many years subsequent to service discharge, 
service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the evidence demonstrates that the 
etiology of the veteran's left hip osteoarthritis is not 
associated with his military service and is of post service 
onset.  The private records of Dr. Hagen in this matter must 
be considered of diminished probative value and are 
insufficient to establish that the reported left hip injury 
in service is related to the current left hip osteoarthritis.  
The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a left hip 
injury.  Thus, the record does not provide an approximate 
balance of negative and positive evidence.  The Board 
concludes that the veteran's current left hip disability, 
characterized as osteoarthritis, was neither incurred in nor 
aggravated by military service.  The appeal is denied.  





ORDER

Entitlement to service connection for residuals of a left hip 
injury is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

